Case:18-13153-EEB Doc#:21 Filed:04/25/19              Entered:04/25/19 14:38:14 Page1 of 1



                        UNITED STATES BANKRUTPCY COURT
                         FOR THE DISTRICT OF COLORADO

In re:                                      )
                                            )
David Alan Cirbo, Jr.                       )       Case No. 18-13153-EEB
SSN / ITIN: xxx-xx-1460                     )       Chapter 7
                      Debtor.               )

                       ORDER ON UNITED STATES TRUSTEE’S
                      MOTION TO REOPEN UNDER 11 U.S.C. § 350

       The matter before the Court is the Motion to Reopen Under 11 U.S.C. § 350 filed by the
United States Trustee. The Court has reviewed the motion and file and finds that cause exists to
reopen the case. It is therefore

       ORDERED that this case is reopened, the fee is deferred, and the United States Trustee is
authorized to appoint a Chapter 7 Trustee.



Done this 25th day of April           , 2019.




                                                    BY THE COURT:



                                                    __________________________________
                                                    __
                                                    ____________
                                                               ____
                                                                 ______________________
                                                    Elizabeth
                                                    Elizabet
                                                           e h E. Brown, Judge
                                                    United States Bankruptcy Court
